Title: To John Adams from the President of Congress, 10 January 1781
From: President of Congress,Huntington, Samuel
To: Adams, John



Sir
In Congress January 10: 1781

Congress consider your correspondence with the Count de Vergennes on the subject of communicating Your Plenipotentiary Powers to the Ministry of Great Britain as flowing from your Zeal and Assiduity in the service of your country: but I am directed to inform you that the Opinion given to you by that minister relative to the time and circumstances proper for communicating your powers and entering upon the execution of them is well founded.
Congress have no expectations from the influence which the People of England may have on the british councils whatever may be the dispositions of that nation or their Magistrates towards these United States: Nor are they of Opinion that a change of Ministers would produce a change of measures, they therefore hope you will be very cautious of admitting Your measures to be influenced by presumptions of such events or their probable consequences.

I am, Sir, with great respect Your humble servant, (By order of Congress)
Sam. Huntington President

